Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sheldon Moore appeals from the district court’s order granting the Government’s Fed.R.Crim.P. 35(b) motion and reducing Moore’s term of imprisonment from 144 to 108 months and denying Moore’s motion for reconsideration. On appeal, Moore challenges the extent of the district court’s departure, which this court has no jurisdiction to consider, absent circumstances not here alleged. See United States v. Hill, 70 F.3d 321, 324 (4th Cir.1995). Accordingly, we deny Moore’s motions for appointment of counsel and for transcripts of the plea and sentencing hearings, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.